— Judgment unanimously affirmed. Memorandum: The court erred in refusing to admit a certified copy of hospital records showing treatment of defendant. The records have clearly met the statutory test (CPLR 4518 [c]; see, Joyce v Kowalcewski, 80 AD2d 27, 29; Matter of Quinton A., 68 AD2d 394, 399, revd on other grounds 49 NY2d 328). The court’s concern about the history portion of the record presented no bar to its admission since this part could *600have been redacted. The error does not require reversal since the records would have been cumulative, there being no dispute that defendant suffered injuries at the time of his arrest.
While the proof of assault in the second degree was not overwhelming, it was sufficient to support the conviction.
Defendant’s other arguments on appeal are without merit. (Appeal from judgment of Ontario County Court, Henry, J.— assault, second degree, and other offenses.) Present — Callahan, J. P., Doerr, Denman, Balio and Schnepp, JJ.